Case 18-31754-5-mcr              Doc 105 Filed 01/10/19 Entered 01/10/19 15:13:04                           Desc
                                    Main Document    Page 1 of 6


                                                                      Hearing Date: January 11, 2019
UNITED STATES BANKRUPTCY COURT                                        Hearing Time: 11 :00 a.m.
NORTHERN DISTRICT OF NEW YORK                                         Hearing Location: Syracuse, NY
In re

                                                                            CaseNo.: 18-31754
        CENTERSTONE LINEN SERVICES, LLC                                     Main Case
            d/b/a Clarus Linen Systems, et al, 1                            Chapter 11 Cases
                                                                            Jointly Administered
                                                       Debtor.




        OBJECTION TO MOTION FOR AN ORDER AUTHORIZING PAYMENT OF
             PREPETITION CLAIMS OF CERTAIN CRITICAL VENDORS

                    ACN COMPANIES, LLC, by and through its attorneys, Bousquet Holstein,

PLLC, for its Objection to Debtors' Motion for an Order Authorizing Payment of Prepetition

Claims of Certain Critical Vendors, respectfully represents:

               1.         This is an Objection by ACN Companies, LLC to Debtors' Motion for an

Order Authorizing Payment ofPrepetiton Claims of Certain Critical Vendors (Main Case

Docket No. 64, filed December 28, 2019) (the "Motion").

               2.         On December 19, 2018, Centerstone Linen Services, LLC ("Centerstone")

and other debtors filed a voluntary Chapter 11 petition for relief under Title 11 of the United

States Code (the "Bankruptcy Code").

               3.         The Debtors continue to operate as debtors in possession under Sections

1107(a) and 1108 of the Bankruptcy Code.

               4.         No committee of unsecured creditors ("Committee") has been appointed at



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) ("Centerstone"); Atlas Health
Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) ("Atlas"); Alliance Laundry & Textile Service,
LLC d/b/a Clarus Linen Systems (8284) (Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
Clarus Linen Systems (4065) ("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
("Winchester").
 Case 18-31754-5-mcr         Doc 105 Filed 01/10/19 Entered 01/10/19 15:13:04                   Desc
                                Main Document    Page 2 of 6


this time.

             5.        This is an Objection to the Debtors' Motion to pay prepetition obligations

for two linen vendors, Standard Textile Co., Inc. ("Standard Textile") and American Associated

Companies, Inc. ("AACO") of $15,000 and $7,500 per week respectively. The basis for the

objection is that: (a) the Debtor is not performing its post-petition obligations to its Landlord

ACN Companies, LLC ("ACN" or "Landlord") under Section 365(d)(3) as set forth in ACN's

Motion to Compel Centerstone Linen Services, LLC to Perform Post-Petition Obligations To

Landlord Pursuant to Section 365(d)(3) (Main Case Docket 85, filed January 4, 2019 and

returnable January 23, 2019 at 11 :00 am, the "Motion to Compel"), so that certain unsecured

creditors are receiving a preference over a creditor with a statutory priority and are also receiving

a priority over unsecured creditors of the same class without proper justification; (b) there is

insufficient information about the finances of the Debtors to support Debtors' burden of proof for

an extraordinary motion of this kind, especially in light of adverse inferences of administrative

insolvency that can be reasonably drawn from the Affidavit ofJohn J. Giardino In Support of

Chapter 11 Petitions and First Day Motions (Main Docket No. 12, filed December 19, 2018) and

other filed papers; and (c), with respect to AACO, and probably with respect to Standard Textile

as well, these linen vendors may be otherwise obligated to continue to supply linens without

these prepetition payments during the Chapter 11 case because of their express or implied supply

agreements with Debtors.

              6.       Critical Vendor Motions are granted under certain circumstances such as

when a class of trade vendors are offered payments of prepetition claims that have been incurred

in the ordinary course of business to support smooth transition of operations in a Chapter 11 case

and where Debtors are clearly able to prove that all classes will be benefited by these critical




                                                 -2-
Case 18-31754-5-mcr          Doc 105 Filed 01/10/19 Entered 01/10/19 15:13:04                  Desc
                                Main Document    Page 3 of 6


vendor payment. See e.g. Matter of K-Mart Corporation, 359 F.3d 866 (?111 Cir. 2004)("K-Mart")

There is no evidence that this is such a case. To the contrary, the facts gleaned from papers filed

in this case suggest that it is likely headed toward administrative insolvency. In fact, Debtors are

not even performing statutory post-petition obligations to ACN as a landlord under Section

365(d)(3) of the Bankruptcy Code.

                       A. Failure to Perform Post-Petition Obligations

             7.        As set forth in the Motion to Compel, ACN is the landlord of

Centerstone's industrial laundry plants located in Syracuse and Troy, New York. As of the date

of the filing of this Objection, Debtor, Centerstone has not performed its post-petition obligations

to ACN under Section 365(d)(3) of the Bankruptcy Code. There has been no budget approved

for future post-petition payments or performance of future post-petition obligations to Landlord

as set forth in the Interim Order granting, among other things, DIP Financing (Main Docket. No.

33, entered December 21, 2018 at p. 158, the "Four Week Budget"), but rather only a budget

through January 11, 2019. Under these circumstances in which Debtors are not performing their

statutory post-petition obligations to ACN and no funds have yet been budgeted for future

operations, it is clearly inappropriate for Debtors to request permission to pay $22,500 per week

(approximately $100,000 month or $1,200,000 per year) to prepetition vendors Standard Textile

and AACO, presumably in addition to payment of the post-petition cost of linens.

             8.        Debtors' request to prefer prepetition vendors' claims over post-petition

landlord's claims is violative of bankruptcy priorities and impermissible. K-Mart, 359 F.3d at

866, supra: see Czyzewski v. Jevic Holding Corp.137 S.Ct. 973(2017) (settlements that favor a

subordinate class over a prior class are disfavored). For this reason, the Motion should be

denied.




                                                -3-
Case 18-31754-5-mcr          Doc 105 Filed 01/10/19 Entered 01/10/19 15:13:04                    Desc
                                Main Document    Page 4 of 6


             9.       The payments to the linen vendors only and not to other members of the

same unsecured prepetition class are also unsustainable unless there is a clear benefit to the

creditor body. K-Mart, supr. For the reasons set forth below, this has not been demonstrated.

         B. There Is No Evidence to Support Payments to alleged Critical Vendors

            10.        There is insufficient evidence in the record to support the Motion. No

schedules, statement of affairs or any operating reports yet been filed. The cash collateral budget

is only a Four Week Budget and is vague at best, having not been broken down on a location by

location basis. See Four Week Budget.

            11.        The Affidavit ofJohn J Giardino In Support of Chapter 11 Petitions and

First Day Motion (Main Docket No. 12, filed December 19, 2018) claims that the Chapter 11

petitions and First Day Motions were filed as a "critical element of achieving successful sales of

Debtors' assets as going concerns." Giardino Affidavit,~3(b). Therefore, the Debtors' CEO has

implicitly acknowledged from the outset of the cases that there is no reasonable possibility of a

successful reorganization but rather a planned liquidation.

            12.        Moreover, as of the date of this Objection, Debtor Centerstone has not

negotiated an extension of the Lease of the Syracuse and Troy Facilities (see Motion to Compel,

Doc No. 85, Exhibit A), so that as of this date, the sales of the businesses at the Syracuse and

Troy Facilities as going concerns is not possible without the consent of the Landlord, ACN.

            13.        Additionally, as of the date of the hearing on this Motion, there is a

proposed sale of assets at a price of $4,000,000, subject to the terms of the sale agreement, which

is only a fraction of the over $20 million debt to the senior lenders. Giardino Affidavit ~25 a.-d.

            14.        Accordingly, based on the filed papers in this case to date, there is a

significant possibility of administrative insolvency and a complete lack of proof of the ability of




                                                -4-
 Case 18-31754-5-mcr           Doc 105 Filed 01/10/19 Entered 01/10/19 15:13:04                   Desc
                                  Main Document    Page 5 of 6


the Debtors to pay their post-petition obligations as these obligations come due. Under these

circumstances, the request to pay approximately $100,000 per month to prepetition creditors

when post-petition obligations are a risk of not being paid or performed is clearly improper.

    C. The Debtors May Be Able to Compel One or More of the Linen Vendors to Sell

            15.          Counsel for Debtors asserts that under the case In re CoServe, 273 BR

487,497( Banlu, N.D Tex 2002) , the debtor performs its fiduciary duty when the payment "is the

only means to effect a substantial enhancement of the estate". Even assuming arguendo that this

is the applicable standard, the Motion nevertheless fails. First, as stated above, Debtors cannot at

this point sell the Syracuse or Troy Facilities without the consent of ACN.

            16.          Moreover, the Debtors have not demonstrated that they cannot compel

either or both Standard Textile and AACO to sell to them under the existing Notes as constituted.

            17.          The AACO instrument is entitled Promissory Note and Agreement For

Future Orders (the "AACO Note"). Motion, Exhibit B. The Third Decretal Paragraph of the

AACO Note provides:

                  WHEREAS, Lender has agreed to continue supplying goods and services to
                  Maker and to refrain from initiating collection activities against Maker with
                  respect to the Delinquent Accounts on the condition that Maker converts the
                  amounts payable to Lender under the Delinquent Accounts into a negotiable
                  instrument payable to Lender over a scheduled term.

            18.          Debtor clearly satisfied this condition by executing and delivering the

AACO Note. Accordingly, AACO arguably was prevented by the automatic stay under

Bankruptcy Code Section 362(a) from refusing to sell linens to Debtors. See e.g. K-Mart,359

F2d at 873 (creditors with long-term supply obligations are prevented by automatic stay from

terminating the obligation to supply as long as debtor pays for new deliveries).

            19.          Similarly, although there is no similar language in the Standard Textile




                                                  - 5-
 Case 18-31754-5-mcr              Doc 105 Filed 01/10/19 Entered 01/10/19 15:13:04              Desc
                                     Main Document    Page 6 of 6


Agreement, the court could find that Standard Textile also impliedly agreed to continue shipping

linens post-petition in exchange for execution and delivery of the Promissory Note from several

entities and are similarly stayed from refusing to sell post-petition.

                20.         Even if only AACO agreed to continue selling linens post-petition, this

raises a question as to whether the linen supplied by AACO alone would be sufficient to fulfill

the linen requirements of Debtors.

                21.         ACN reserves the right to amend, modify or supplement these Objections.

                22.         For all of these reasons, the Motion should be denied.

                      WHEREFORE, ACN respectfully requests this Court deny the Motion and grant

to ACN such other and further relief as the Court deems just and equitable.

Dated January 10, 2019                     BOUSQUET HOLSTEIN, PLLC

                                           By:    Isl Robert K. Weiler
                                                  Robert K. Weiler, Esq.
                                           OFFICE AND POST OFFICE ADDRESS
                                           110 West Fayette Street, Ste. 900
                                           Syracuse, NY 13202
                                           Telephone: (315) 422-15 00
                                           Fax: (315) 423-2870
                                           rweiler@bhlawpllc.com

                                           Attorneys for ACN Companies, LLC

3593529_2.doc




                                                    -6-
